DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dierickx (US 7,564,022 B1).

Regarding claim 1, Dierickx discloses An array of pixels (8:38-42) comprising at least two pixels (figs. 2-5 each have at least two photodiodes which may read on pixels) in a common substrate (20), wherein each of said at least two pixels comprises a separate photoreceptor charge collecting terminal (21; figs. 2-5) in the common substrate, the charge collecting terminal comprising a first doped volume (Region 21 is n-type; figs. 2, 4-5), being of a first type selected from n-type and p-type different from the first type (Substrate is p-type; figs. 2, 4-5), wherein there is a junction between the first doped volume and the common substrate (6:22-31) over which an electric field can be present (6:42-47), wherein at least one of said pixels is configured to function as a pixel of a first type with a first, higher, charge collecting capability (6:49-56, Pixel sensitivity can be tuned relative to neighboring pixels.  Fig. 5 explicitly shows odd pixels with a 2V bias which are more sensitive than neighboring even pixels having a 0V bias.  The odd pixels in this case are the pixel of a first type.), for collecting, towards the first doped volume (fig. 4), charges (e-; figs. 4-5) generated by radiation impinging on the substrate and directed by the electric field of the junction (figs. 4-5), and simultaneously at least another one of said pixels (9:5-8; Even pixels in figs. 4-5 switch between 0V and 5V which adjusts their sensitivity.) is configurable to function (a) as a pixel of the first type (When bias is set to 5V as in fig. 4) and (b) as a pixel of a second type, with a second, reduced, charge collecting capability (When bias is set to 0V as in fig. 4.  In addition, all pixels may be switchable between a low and high bias voltage; 8:5-11).


Regarding claim 3, Dierickx discloses everything claimed as applied above (see claim 1), in addition, Dierickx discloses, wherein the photoreceptor charge collecting terminal forms any of a photodiode (fig. 2; 5:59-60), a pinned photodiode, a PIN photodiode, a Schottky photodiode, a photogate, a single-photon avalanche photodiode (SPAD), and avalanche photodiode (APD), or a photoresistor. 

Regarding claim 4, Dierickx discloses everything claimed as applied above (see claim 1), in addition, Dierickx discloses, wherein said at least two pixels are adapted for being configurable as a pixel of the first type or as a pixel of the second type (All pixels may be switchable between a low and high bias voltage and therefore would be switchable between high and low sensitivity as shown by the even pixels in figs. 4-5; 8:5-11) under control of a voltage bias to be applied to the photoreceptor charge collecting terminal (Figs. 4-5, Bias voltage of charge collecting terminals 21 is switched between 0V and 5V.), wherein said voltage bias is either one of a predetermined voltage bias (9:5-8; Predetermined voltages of 0V and 5V are used as the voltage bias.), or a programmable voltage bias, or a floating connection. 

Regarding claim 5, Dierickx discloses everything claimed as applied above (see claim 1), in addition, Dierickx discloses, at least one pixel configured as a pixel of the first type (Odd pixels in figs. 4-5) and a plurality of pixels configured as pixels of the second type (Even pixels in figs. 4-5), wherein said at least one pixel configured as a pixel of the first type is surrounded by a plurality of pixels configured as pixels of the second type (Third pixel in figs. 4-5 is surrounded by even pixels.). 

Regarding claim 7, Dierickx discloses everything claimed as applied above (see claim 5), in addition, Dierickx discloses, wherein the array of pixels comprises a plurality of pixels arranged in a 1- or 2-dimensional array, wherein each of said pixels configured as a pixel of the first type (Odd pixels in figs. 4-5) is surrounded by a plurality of pixels configured as pixels of the second type (Third pixel from the left in figs. 4-5 is surrounded by even pixels.). 

Regarding claim 8, Dierickx discloses everything claimed as applied above (see claim 1), in addition, Dierickx discloses, wherein each pixel is configurable to function as a pixel of the first type and as a pixel of the second type (All pixels may be switchable between a low and high bias voltage and therefore would be switchable between high and low sensitivity as shown by the even pixels in figs. 4-5; 8:5-11).

Regarding claim 9, Dierickx discloses everything claimed as applied above (see claim 1), in addition, Dierickx discloses, wherein some of the at least two pixels are fixedly configured to function as a pixel of the first type, and other pixels can be configured to function a pixel of the first type or a pixel of the second type, depending on their control (8:7-11). 

Regarding claim 10, Dierickx discloses everything claimed as applied above (see claim 1), in addition, Dierickx discloses, wherein each of the at least two pixels (21; fig. 2), irrespective of being configured as a pixel of the first type or as a pixel of the second type, are substantially equal (fig. 2; Pixel structures of each pixel are equal.  In addition, every pixel may have an amplifier 30; 8:1-4). 

An image sensor (Imager; 5:59-60) comprising an array of pixels in accordance with claim 1 (8:38-42). 

Regarding claim 12, Dierickx discloses everything claimed as applied above (see claim 11), in addition, Dierickx discloses, wherein the image sensor is a complementary metal oxide semiconductor (CMOS) image sensor (3:22-24). 

Regarding claim 13, Dierickx discloses everything claimed as applied above (see claim 11), in addition, Dierickx discloses, wherein the image sensor is adapted for detecting backside radiation or frontside radiation (2:26-31). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx in view of Fotopoulou et al. (US 2019/0019821 A1) hereinafter referenced as Fotopoulou.
wherein said at least one pixel configured as a pixel of the first type is surrounded by…pixels configured as pixels of the second type (fig. 5; Odd pixels having high sensitivity are surrounded by even pixels having low sensitivity). 
However, Dierickx, fails to explicitly disclose that the pixel of the first type is specifically surrounded by eight pixels of the second type.  However, the examiner maintains that it was well known in the art to provide this, as taught by Fotopoulou. 
In a similar field of endeavor, Fotopoulou discloses wherein said at least one pixel configured as a pixel of the first type (Pixel labeled “0” in fig. 8) is surrounded by eight pixels configured as pixels of the second type (NC pixels; fig. 8; [0076]).
Dierickx teaches a pixel array wherein pixels of a high sensitivity type are surrounded by pixels of a low sensitivity type.  Fotopoulou teaches a pixel array wherein pixels of a high sensitivity type are surrounded by 8 pixels of a low sensitivity type.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed number of pixels of the second type surrounding the pixel of the first type with eight to achieve the predictable result of performing an accurate depth measurement.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx in view of Cohen et al. (US 2016/0073088 A1) hereinafter referenced as Cohen .

A method of operating an array of pixels in two different modes, the method comprising:
in a first mode, configuring all pixels of the array to function as pixels of a first type with a first, higher, charge collecting capability, for collecting charges generated by radiation impinging on the substrate (8:12-16; High electric field is a high sensitivity mode.);
in a second mode, configuring at least one pixel of the array to function as a pixel of the first type, and configuring at least another one of the pixels to function as a pixel of a second type, with a second, reduced, charge collecting capability (8:16-20; Figs. 4-5; Some pixels are switched low and neighboring pixels are switched high.  This is disclosed as another embodiment, however, at 5:23-28 it is stated that combination of features of different embodiments are meant to be within the scope of the invention.), so as to perform charge domain binning (figs. 4-5.  Electrons normally collected by some pixels are now collected by other pixels depending on the sensitivity adjustment.); and
configuring a pixel to function as a pixel of the first type or as a pixel of the second type, by controlling a voltage bias on a collection region of the pixel, wherein the voltage bias is either one of a predetermined voltage bias (9:9-21; Figs. 4-5, The collection region 21 is biased at a predetermined voltage of 0V or 5V.  This is switched by a suitable switching circuit.), or a programmable voltage bias, or a floating connection.
In a similar field of endeavor, Cohen discloses in a first mode (fig. 1B), configuring all pixels of the array to function as pixels of a first type with a first, higher, charge collecting capability, for collecting charges generated by radiation impinging on the substrate ([0007]);
in a second mode (figs. 1C-1F), configuring at least one pixel of the array to function as a pixel of the first type, and configuring at least another one of the pixels to function as a pixel of a second type, with a second, reduced, charge collecting capability, so as to perform charge domain binning ([0008], [0029]-[0030]).
Dierickx teaches a pixel array wherein pixels can be controlled to be a first or second sensitivity.  Cohen teaches a pixel array wherein pixels can be controlled to be a first or second sensitivity wherein the pixels are controlled to all have a same high sensitivity in a first mode and the pixels are controlled to perform binning in a second mode wherein some pixels are made to have a higher sensitivity than others.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Dierickx by applying the technique of providing two modes of binning and normal readout to achieve the predictable result of capturing bright and dimly lit scenes.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 16, the prior art of record fails to disclose configuring a row of pixels to function as pixels of the second type by biasing the transfer gate control wire for all pixels of that row such that the transfer transistors are made non-conductive, and configuring a column of pixels to function as pixels of the second type by leaving the supply line of the pixels on that column floating or biased at an intermediate bias between the main supply and a substrate bias. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/17/2022